Nichols, Justice.
The plaintiff sued Southern Railway Company to recover under the Federal Employers’ Liability Act for injuries allegedly received while working as an employee of the defendant railroad. The defendant filed a plea in bar in which it alleged that the plaintiff had executed a release and received payment for injuries sued for. By amendment the plaintiff added allegations to his petition whereby he plead that the release was void because it was entered into by mutual mistake of both the defendant and the plaintiff as to the extent of the injuries received by the plaintiff and was entered into based upon information furnished the plaintiff by defendant’s physician, who was treating him, that his injuries were not serious and that he could return to work, that the plaintiff believed such information and signed the release, and that the defendant also believed that the plaintiff’s injuries were not serious at the time the release was executed. The defendant then filed a motion for summary judgment on its plea in bar which was overruled as were its general demurrers to the plaintiff’s petition, and it is from these judgments adverse to it that the defendant appeals. Held:
Both the plaintiff’s petition as amended and his answer to the defendant’s plea in bar allege that the “release” is not a bar to the present action under a federal statute, and he does not invoke the aid of equity to void such “release.” Neither the prayers of his petition nor the answer to the defendant’s plea in bar seeks equitable relief. Accordingly, the case is one at law seeking a money judgment for damages and the Court of Appeals and not this court has jurisdiction of such appeal. Boze v. Atlanta Veterans Transport, 218 Ga. 274 (127 SE2d 466); Hamner v. Johnson, 215 Ga. 14 (108 SE2d 687).

Transferred to the Court of Appeals.


All the Justices concur.

Greene, Buckley, DeRieux, Moore & Jones, John D. Jones, C. Richard McQueen, for appellant.
Samuel D. Hewlett, Jr., for appellee.